UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 08-1648


JU LIN,

                Petitioner,

          v.

MICHAEL B. MUKASEY, U.S. Attorney General,

                Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   December 5, 2008               Decided:   December 16, 2008


Before MOTZ, DUNCAN, and AGEE, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Ju Lin, Petitioner Pro Se. Kristin Kay Edison, Daniel Eric
Goldman, Senior Litigation Counsel, M. Jocelyn Lopez Wright,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C.; Tyrone
Sojourner, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Ju Lin, a native and citizen of China, petitions for

review of an order of the Board of Immigration Appeals (Board)

dismissing    his   appeal   from     the   Immigration   Judge’s     decision

denying Lin’s motion to reopen and reconsider.             We have reviewed

the administrative record and find no abuse of discretion in the

denial of relief on Lin’s motion.             See 8 C.F.R. §§ 1003.2(a),

1003.23(b)(1)   (2008).       We     accordingly   deny   the   petition    for

review for the reasons stated by the Board.                See In re: Lin,

(B.I.A. May 9, 2008).         We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before   the    court    and   argument   would    not   aid   the

decisional process.


                                                            PETITION DENIED




                                        2